PERSONALIZED RELOCATION TERMS DOCUMENT
BRIAN SMITH


INTRODUCTION

This personalized relocation policy outlines the assistance available to you.
Regency Centers will provide relocation assistance through our relocation
management vendor, Lexicon Relocation and the procedural details of your move
will be covered with you by your move manager. You are expected to be reasonable
and prudent in incurring expenses and to keep accurate receipts and records.


ELIGIBILITY

This transfer is at the request of the Company and your personalized relocation
policy has been approved, in advance, by the CEO and Compensation Committee.
Certain eligibility requirements for transfer apply:

• You are a full-time employee of Regency Centers Corporation.


Certain conditions apply:

• If you relocate and subsequently resign without Good Reason or are terminated
for Cause prior to receiving all of your benefits, you will forfeit any
remaining payments due under this program. “Good Reason” and “Cause” are defined
in your 2008 Amended and Restated Severance and Change of Control Agreement
dated as of January 1, 2008, as it may be amended from time to time.


• No substitution of relocation benefits is allowed.


• This policy is not an employment contract and does not infer continued
employment.


• This policy requires that the relocation process and all applications for
reimbursement must be completed and submitted no later than September 1, 2009.



REIMBURSEMENT AGREEMENT

To be eligible for any employee assistance under this program, you must sign
this relocation policy stating that should you resign without Good Reason, or be
terminated for Cause within one year of your household move date, you will
forfeit any remaining payments due under this program (including tax assistance)
and you will reimburse the company all relocation expenses paid through this
program.

Any expenses not directly paid by the Company will be a reimbursement only. You
will be responsible for paying any upfront expenses and submitting those
expenses to Lexicon for reimbursement by Regency Centers.


EXCEPTION TO POLICY

Exceptions to this policy are discouraged and must be approved by the CEO. The
cost of any exceptions to this policy without these signatures will be your
responsibility.


RELOCATION REIMBURSEMENTS:

All relocation expenses provided to you in this Relocation Policy should be
submitted to Lexicon Relocation.

--------------------------------------------------------------------------------


TRAVEL EXPENSES

The Company will reimburse you for authorized actual and reasonable cost of
travel expenses in accordance with Regency’s Travel & Entertainment Policy.


HOME FINDING TRIPS

When necessary, you and your spouse will be reimbursed for actual and reasonable
expenses associated with trip(s) to the new location to select a new residence
or otherwise coordinate the relocation of you and your family. Such expenses may
include transportation costs, rental cars, meals and lodging, if not already
using Temporary Housing Assistance. A maximum of twenty (20) nights on location,
divided into no more than four (4) trips, will be reimbursed. Children may
accompany you and expenses reimbursed on 2 of these trips.


LISTING YOUR HOME FOR SALE

If you choose not to list your home with a real estate broker from a selection
provided by Lexicon, the broker you select must coordinate efforts with Lexicon
in accordance with Regency’s home marketing process. Additionally, your home
must be listed for no more than 5% over the appraised market value, as
determined by Lexicon’s appraisal process.


HOME SALE PROGRAM

You are eligible to participate in the Appraised Value/Amended Value home sale
program. Lexicon Relocation, on behalf of Regency Centers will provide you with
an Appraised Value home sale offer based on the average of two (2) relocation
designated appraisals meeting Regency Center guidelines as well as home
inspections. You will have up to ninety (90) days to market your home for a
higher outside offer., but may accept the appraised value offer within 30 days.

If you are able to obtain an acceptable outside price on your home, you will
receive a Home Sale Bonus equal to three percent (3%) of that sale price.

When Lexicon buys your home, you will be paid your equity in your home once you
accept Lexicon’s offer or 1 week prior to vacating your home, whichever is
later. “Equity” is defined as the appraisal or amended value, whichever is
higher, minus any remaining mortgage principal, liens and the cost of any
required repairs.


BUYING A HOME

Regency will reimburse you for reasonable and customary lender required buyers’
closing costs customarily paid in Florida. This reimbursement applies to your
principal residence only.


TEMPORARY HOUSING ASSISTANCE

If you cannot immediately move into your new home or apartment, you will be
reimbursed for reasonable rent expenses for you and your family for up to thirty
days. This assistance is also available when your furniture has not arrived or
if there is a delay in connecting utilities in the new residence. Your Lexicon
Relocation representative will assist you in making temporary living
arrangements.

2

--------------------------------------------------------------------------------


HOUSEHOLD MOVE ASSISTANCE

Lexicon Relocation will handle the arrangements for the movement of your
household goods through its designated moving company. All moving services will
take place during regular business hours. Overtime charges are not authorized.


COVERAGE OF YOUR BELONGINGS

Full Value Protection of up to $100,000 is provided by the moving company.
Additional protection for automobiles and high value items will also be
provided.


FULL PACKING, UNPACKING, CRATING AND UNCRATING

This policy provides for full professional packing and unpacking of your
household goods.


STORAGE OF HOUSEHOLD GOODS

If there is a delay in taking possession of your new home, the policy provides
for temporary storage of your belongings for as long as you are using Temporary
Housing Assistance.


TRANSPORT OF AUTOMOBILE(S)

Regency will allow for the transport of up to two (2) street legal and operable
automobile(s). If you wish to drive, you will receive mileage reimbursement at
the current company rate.


SERVICE OF HOUSEHOLD APPLIANCES

Regency will pay to prepare normal household appliances for transport and
reconnection in your new home. Installations of 220V, water lines or gas lines
are NOT included. The van line will arrange for these services at your expense.


MISCELLANEOUS EXPENSE ALLOWANCE

In addition to the expenses specifically described in this document, a variety
of other relocation expenses may be incurred which typically differ in kind from
one household move to another. To help cover such expenses and any other costs
not specifically mentioned, the policy provides you with a miscellaneous expense
allowance of $47,500.

The People Services Department will request this allowance as soon as your
household goods move has been scheduled and confirmed. No itemization or expense
report is required. All applicable payroll taxes will be withheld.


FAMILY FINAL TRIP

You will be reimbursed for reasonable expenses incurred in transporting your
family to your new home. These include travel, meals and lodging for you and
your family. Travel may include business or first class airfare. Reimbursement
will include expenses in your former location after your former residence is no
longer suitable for occupancy, expenses en-route, and expenses in the new
location until you move into your new home, but not to exceed a total of 30
days.

3

--------------------------------------------------------------------------------


INCOME TAX GROSS UP ASSISTANCE

Some of the reimbursements and allowances in the program are tax deductible
expenses. Certain expenses, however, will be regarded as taxable income to you.
To help offset this extra tax expense, certain payments for which you are not
permitted to take a corresponding deduction on your personal tax return(s) will
be “grossed up.” This means that a special income tax allowance will be
calculated to cover those provisions. The miscellaneous expense allowance and
home sale bonus will not be grossed up.

The following gross up percentages will be used for your relocation expenses:

• 33% plus the highest state tax rate.


The rates listed above are intended to approximate your additional tax
liability. They are not intended to be precise. If you can demonstrate that the
policy results in a material (over $1,000) underpayment of taxes as a result of
the relocation, a supplemental claim will be considered.

The 1.45% tax for Medicare will be reimbursed.

FICA will be paid on relocation expenses if you have not reached the maximum
2008 FICA salary cap.


RETURN TO ORIGIN

In the unlikely event that you decide to return to the Pasadena, CA area (the
origination point of your transfer), Regency will provide relocation support
services at a level equivalent to the support provided for your move from
Pasadena to Jacksonville, FL.

This offer for return to origin relocation assistance is only valid if you elect
to return to the Pasadena, CA area between the 13th and 24th month after the
completion of your transfer to Jacksonville.

Should you resign without Good Reason or be terminated for Cause, within one
year of your return move to the Pasadena, CA area, or your household move date,
whichever is later, you will forfeit any remaining payments due under this
program (including tax assistance) and you will reimburse the company all
relocation expenses paid through this program.

4

--------------------------------------------------------------------------------

By signing below, I Brian Smith understand and agree to the terms and conditions
of this policy as stated.

/s/ Brian M. Smith
Signature of Brian M. Smith

3-17-08
Date



REGENCY CENTERS CORPORATION



By: /s/ Martin E. Stein
Signature of Hap Stein

3/19/08
Date



Please return a signed copy of this policy to People Services.






[regencysmith.jpg]